Citation Nr: 1227467	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-27 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for dorsal lumbar paravertebral myositis (claimed as a lumbar spine  disorder).

2.  Entitlement to service connection for radiculopathy of the right lower extremity.

3.  Entitlement to service connection for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is unable to conclude that VA satisfied its duty to assist under 38 U.S.C. § 7104(a) (West 2002) (explaining that decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation).

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2011), an examination will be requested whenever VA determines, as in this case, that there is a need to verify the current severity of a disability. 38 C.F.R. § 3.159 (2011).

The Veteran last underwent a VA examination in November 2008 and the most recent VA outpatient treatment records associated with the claims file are dated in December 2006, including an EMG relevant to his service connection claims.  Thus, the current severity of his service-connected spine disability is unknown. See 38 C.F.R. § 3.327(a) (2011); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that in a claim for increased rating, the Board erred in relying on a 23-month-old examination); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally the Veteran is seeking entitlement to service connection for bilateral radiculopathies of the lower extremities, as secondary to his lumbar spine disorder.  As these issues are inextricably intertwined with the Veteran's claim of entitlement to an increased rating for a lumbar spine disorder, they are remanded to the RO for adjudication with the increased rating claim. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (claims are inextricably intertwined only if the RO would have to reexamine the merits of any other claim that has been denied by the Board, or the appellate courts, which is pending on appeal pursuant to the same action.) The prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation. See generally Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 (1992).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a back disorder or bilateral radiculopathy of the lower extremities that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, including all medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand. 

b. If deemed appropriate by the examiner, the Veteran may be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

c. The examiner must take a complete history from the Veteran as to the nature and extent of his symptoms from approximately June 2005 (one year prior to the date of claim for an increased rating) forward. 

d. If the examiner ascertains a medical or clinical basis for corroborating or discounting the history as provided by the Veteran, he or she must so state, with a complete rationale. 




e. The examiner must:

i. Report the complete range of motion for the thoracolumbar spine. In providing this objective information, he must indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

ii. Describe all present neurological manifestations of the Veteran's lumbar spine disability. The left and right lower extremities must be addressed separately. 

iii. Provide an opinion as to the effect of the Veteran's lumbar spine disability on his occupational functioning and daily activities. 

iv. Identify and explain the medical basis or bases, with identification of the evidence of record. 



v. State whether the Veteran has radiculopathy of the left lower extremity and the right lower extremity, and EXPLAIN THE MEDICAL BASIS OR BASES FOR ANY OPINION PROVIDED. 

3. Thereafter, the RO/AMC must review the claims files and ensure that the actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claims of entitlement to an increased rating for a lumbar spine disorder and service connection for bilateral radiculopathy of the lower extremities to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


